AMDAHL, Chief Justice.
This is an appeal by Kenneth Ahearn, age 29, from an order of the Hennepin County District Court denying his petition for post-conviction relief in the form of resentencing according to the Minnesota Sentencing Guidelines pursuant to Minn.Stat. § 590.01, subd. 3 (1982). We affirm.
Petitioner was convicted of aggravated rape in 1970 and sentenced to 30 years in prison. That conviction was affirmed in State v. Ahearn, 292 Minn. 449, 194 N.W.2d 256 (1972). Petitioner was paroled in 1972. Subsequently, in 1973, he was reincarcerat-ed after a second conviction for aggravated rape.
In State v. Champion, 319 N.W.2d 21, 23 (Minn.1982), we stated that “we generally will not interfere with the postconviction court’s refusal to make the finding that is prerequisite to resentencing, at least in cases in which the petitioner is serving a sentence for a violent offense or has a record suggesting that he is likely to engage in criminal conduct after his release.” Petitioner had the burden of proving that his early release from sentence would not present a danger to the public and would not be incompatible with the welfare of society. The district court justifiably concluded that petitioner failed to meet this burden of proof.
Petitioner remains subject to the jurisdiction of the Commissioner of Corrections.
Affirmed.